Luke, J.
Certain questions of law involved in this case were certified to the Supreme Court, and the preceding headnotes embody the substance of that court’s answers. See the full opinion of* the Supreme Court, 150 Ga. 73 (102 S. E. 519). The court having erroneously stricken the defendant’s special plea in bar, the further proceedings in the ease were nugatory, and a new trial is required. If the defendant on the next trial sustains by *170proof the material allegations of his plea in bar, he will be entitled to an acquittal.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.